By the WHOLE COURT.
O’NIELL, C. J.
The relator in this case is the party referred to as the secretary of the Standard Pipe Line Company, Inc., in the case entitled State ex rel. T. M. Milling v. Louisiana Public Service Commission, No. 26241, ante, p. 752, 98 South. 175, decided today.
The certified record filed by the Public Service Commission, in response to the writ of certiorari does not show a sufficient reason why contempt proceedings should have been instituted against Mr. Austermell. Nor does the answer of the Commission inform us of any offense on his part. For that reason, and for the reasons given in our opinion in State ex rel. T. M Milling v. Louisiana Public Commission, as far as those reasons are appropriate.
The order or rule for contempt served upon the relator, H. T. Austermell, is annulled.
DAWKINS, OVERTON, ST. PAUL, and THOMPSON, JJ., dissent.